Por Cuanto, en el recurso de epígrafe se ha radicado una es-tipulación suscrita por el querellante Pueblo de Puerto Rico y la qurellada Russell & Co., Sucesores, al efecto de que entre los bienes de la querellada sobre los cuales se ha anotado la pendencia de este litigio en el Registro de la Propiedad, se encuentra una finca rústica radicada en el Municipio de Ponce, la cual se describe como sigue:
(1) "Porción de terreno denominada Beparada sita en el barrio de Canas del término de Ponce, compuesta de doscientas treinta y seis cuerdas, ochenta y nueve céntimos de otra, equivalentes a noventa y tres hectáreas, nueve áreas y setenta centiáreas, tomadas alrededor de los establecimientos que se relacionaron, siendo sus linderos por los cuatro puntos cardinales, los siguientes: Por el Norte solar del Dr. Vidal y terrenos de The American Bailroad Company of Puerto Bico ocupados por la Estación del Ferrocarril y la Hacienda Carmen de don Julio Bibas antes, hoy Barriada Mariani; por el Sur con terrenos de Ernesto Mariee antes, hoy Bussell & Co., Suers., eon el río Portugués y un vecino; por el Este con, la carretera que de Ponce conduce a la Playa y con los vecinos si-guientes: América Eiol antes, hoy Bartolomé Morey, Felipe Vaillant antes, hoy Bafael V. Pérez Marchand, Isidora Boínán antes, hoy Sucesión Nicot, Felicita Boubert, hoy Sucesión Nicot, Félix Vélez antes, hoy A. Vázquez, de- Jesús, Carlos López de Tord antes, hoy Sucesión Bartolomei, Antonia Trieoehe antes, hoy José *973Tormos Diego, Pedro Tarrats antes, hoy Rita Pornaris dé Torruella, The Industrial Porto Rico .Company antes, hoy Sucesión Pierazzi, Manuel del Valle antes, hoy Julia S. de Wirshing, don José Miguel Morales antes, hoy Sucesión Net, Doctora D. Pérez Marchand y Julia Quesada Viuda de Tristani, Miguel Roma-guera antes, hoy su sucesión, Floresan & Trublard antes, hoy Alberto Poventud y José Romaguera, Ruth Vda. de Delgado, Emilio Fernández antes, hoy Arturo Castro y Ana María Fernández de González y E. F. González y al Oeste con terrenos de Ernesto Maurice antes, hoy de Russell & Company, Sucesores.
"Inscrita al folio 180 vto. del tomo 152 de Ponce, finca Núm. 6529 dupli-cado. ’ ’
POR CUANTO, mediante escritura otorgada con anterioridad a esta feeba, la querellada Russell i& Co., Sucesores, vendió y traspasó a* favor de la Doctora Dolores Pérez Marchand, Julia Quesada viuda de Tristani y doña Isabel, doña Julia y doña Rosa de apellidos Po-ventud Tristani, tres parcelas de terrenos segregadas de dicha finca para dedicarlas a vivienda y no a fines agrícolas, Jas cuales parcelas de terreno han sido ya entregadas a las compradoras bajo la siguiente descripción:
"A. Parcela de Terreno en el barrio de Canas, término de Ponce, con ca-bida de mil quinientos veinte metros cuadrados, o sea trescientas ochentiséis mi-lésimas de cuerda, iguales a quince áreas, dieciséis centiáreas, colindando por el Norte en una extensión de cuarenta y siete metros con la finca principal de que se segrega; por el Sur en una extensión de cuarenta y ocho metros diez centíme-tros con propiedad de doña Julia S. viuda de. Wirshing; al Oeste en una exten-sión de treinta y un. metros treinta y cuatro centímetros con terrenos de Russell & Company, Sucesores, o sea, la finca principal de, que se segrega y al Este en una extensión de treinta y dos metros sesenta y un centímetros con solar de doña Dolores Pérez Mareh'and.
"B. Parcela de Terreno sita en el barrio de Canas del término municipal de Ponce, con cabida de cuatrocientos noventa y siete metros ochenta y seis cen-tímetros cuadrados, iguales a ciento veinte y seis milésimas de cuerda, que son cuatro áreas noventa y cinco centiáreas, colindando por el Norte en una exten-sión de cuarenta metros noventa y dos centímetros con terrenos de la finca principal de que se segrega; por el Sur en una extensión de cuarenta y siete metros con terreno de'la doctora Dolores Pérez Marchand; por el Oeste en uña extensión de diez metros noventa y ocho centímetros con terrenos de la finca principal de que se segrega y por el Este en una extensión de diez metros treinta centímetros con terreno de la compareciente doña Julia Quesada viuda de Tristani.
“G. Parcela de terreno sita en el barrio de Canas del término municipal de Ponce, con cabida de setecientos treinta y cinco metros cuadrados o sea ciento ochenta y siete milésimas de cuerda, iguales a siete áreas, treinta y cuatro cen-tiáreas, noventiuna miliáreas, colindando por el Norte, en una extensión de treinta y nueve metros sesenta y-dos centímetros con Ta finca principal de que se segrega; por el Sur en una extensión de cuarenta metros veinte ,y tres centímetros con terrenos de la finca principal de que se segrega; por el Oeste en una extensión de diez 'y nueve metros veinte centímetros con la finca principal de cjue se segrega y por el Este en una extensión de diez y ocho metros diez centímetros con terre-nos de las hermanas Julia, Isabel y Rosa Poventud Tristani.’’ ' ‘ ’
*974Por cuanto, teniendo en cuenta la naturaleza de dicba venta y el objeto para el cual se van a utilizar dichas parcelas de terreno o sea para ser dedicadas a vivienda y no a fines agrícolas, el querellante ha consentido dicha venta y ha estado conforme en que se cancele parcialmente la anotación de lis pendens en este caso en cuanto a las parcelas vendidas a la Doctora Dolores Pérez Marchand, Julia Que-sada Viuda de Tristani y a doña Isabel, doña Julia y doña Rosa de apellidos Poventud Tristani, o sean las descritas bajo las letras A, B y C;
Por CUANTO, el querellante y la querellada Russell & Co. Suce-sores, han estipulado finalmente que a los efectos de que las parcelas arriba descritas sean segregadas e inscritas a favor de las compra-doras la doctora Dolores Pérez Marchand, Julia .Quesada Viuda de Tristani, Isabel, Julia y Rosa Poventud Tristani, libres de los efectos del presente procedimiento, se dicte una resolución declarando desis-tido este procedimiento en lo que respecta a dichas parcelas, y orde-nando además que la anotación de este procedimiento, en cuanto a dichas parcelas sea cancelada en el Registro de la Propiedad de Ponca;
Por tanto, este tribunal aprueba la anterior estipulación y en su consecuencia se autoriza que las parcelas descritas bajo las letras (A), (B) y (C) en el segundo Por cuanto de esta resolución, sean segre-gadas de la finca principal descrita bajo el número (1) e inscritas a favor de la doctora Dolores Pérez Marchand, Julia Quesada Viuda de Tristani, Isabel, Julia y Rosa Poventud Tristani libres de los efectos del presente procedimiento; se declara desistido este proce-dimiento en lo que respecta a dichas parcelas; y se ordena además que la anotación de este procedimiento de quo warranto en cuanto a las descritas parcelas sea cancelada en el Registro de la Propiedad de Ponce, quedando el lis pendens subsistente tanto sobre el rema-nente de la finca principal de la cual se han segregado las parcelas descritas bajo las letras A, B y C, como sobre los demás bienes de la querellada Russell & Co., Sucesores.